1. The evidence authorized the verdict.
2. The only special ground of the motion for new trial assigns error on the admission of certain evidence. It does not appear in the record that this evidence was objected to for the reasons here urged at the time the evidence was offered, but that these reasons were urged for the first time in the amended motion for a new trial. Such reasons not appearing to have been urged before the trial judge at the time offered can not now be considered by this court. Milliken v. State, 34 Ga. App. 596 (130 S.E. 347); Parker v. State, 28 Ga. App. 673
(112 S.E. 908); Langston v. State, 153 Ga. 127
(111 S.E. 561); Phillips v. State, 102 Ga. 594
(27 S.E. 699); Atlanta Life Ins. Co. v. Jackson, 34 Ga. App. 555
(2) (130 S.E. 378); Lamkin v. Clary, 103 Ga. 631
(30 S.E. 596); Grace v. McKinney, 112 Ga. 425 (2) (37 S.E. 737).
3. The reasons urged in the objection at the time of the introduction of the evidence, and then and there passed on by the trial court, were not mentioned or argued in the defendant's brief, and will be considered as abandoned.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                         DECIDED JUNE 20, 1944.